In an action, inter alia, to recover damages for wrongful death, etc., the defendant Leonid Ladyko appeals from an order of the Supreme Court, Kings County (Lewis, J.), dated August 6, 2010, which denied his motion, in effect, for summary judgment dismissing the complaint and all cross claims insofar as asserted against him.
Ordered that the order is affirmed, with costs.
In support of his motion for summary judgment, the defend*1344ant Leonid Ladyko failed to make a prima facie showing of his entitlement to judgment as a matter of law. Accordingly, the Supreme Court properly denied Ladyko’s motion, in effect, for summary judgment dismissing the complaint and all cross claims insofar as asserted against him, regardless of the sufficiency of the opposition papers (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]). Mastro, J.E, Dickerson, Chambers and Roman, JJ., concur.